Citation Nr: 0008207	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1981 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for an acquired 
psychiatric disorder.

In February 1998, the Board remanded this matter for the RO 
to review additional evidence submitted by the appellant.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  In January 1989, the RO issued a rating decision that 
confirmed and continued the prior denial of the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran was provided notice of that decision 
that same month.  Although he was provided his appellate 
rights, he did not perfect his appeal of this decision.

2.  The evidence received since the RO's January 1989 rating 
decision is probative of a link between the veteran's current 
acquired psychiatric disorder and his active duty military 
service.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision of the RO denying 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's January 1989 rating 
decision denying service connection for an acquired 
psychiatric disorder is new and material, and the appellant's 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 days or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3,156 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.


II.  Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Initially, the Board observes that the last final denial of 
the veteran's claim for service connection for an acquired 
psychiatric disorder was the RO's January 1989 rating 
decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
veteran was notified of this decision and his appellate 
rights that same month.  However, he did not file an appeal 
of this decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

The last merits decision on the veteran's claim for service 
connection for an acquired psychiatric disorder was the 
Board's decision of January 1986.  That decision denied the 
veteran's original claim for service connection for an 
acquired psychiatric disorder.  Specifically, the Board 
concluded that "[a] psychiatric disorder was not present 
during or after service."  Accordingly, the decision denied 
the veteran's claim because the evidence of record did not 
show the presence of an acquired psychiatric disorder during 
the veteran's active duty service or anytime thereafter.  
This relates to all three elements of a well-grounded claim 
for service connection.  (A claim for service connection for 
a disorder typically involves three issues or "elements":  
(1) a current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans, at 284; Caluza v. Brown, 7 
Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996)). 

The Board has reviewed all of the additional evidence 
received herein since the RO's January 1989 decision and 
concludes that there is evidence both new and material as it 
relates to the issues at hand and, therefore, the claim is 
reopened.  Specifically, a letter from Bryce Hospital, dated 
May 1988, noted that the veteran was admitted for treatment 
in November 1984 for schizophrenia, paranoid type.  The 
letter also noted that the veteran was thereafter readmitted 
to the hospital on three occasions, in February 1986, 
September 1987 and May 1988, for extended treatment for 
schizoaffective illness/schizoaffective disorder.  The report 
concluded with an indication that the veteran was currently 
in treatment at the hospital.  In addition, the veteran has 
submitted three statements from fellow servicemen discussing 
various incidents occurring during the veteran's active duty 
service.  Although these treatment reports and statements are 
clearly "new" evidence because they were not previously 
before RO at the time of its January 1989 rating decision, 
the remaining more difficult question is whether this 
evidence is "material" in that it is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."

After reviewing the evidence of record, the Board concludes 
that the newly submitted medical evidence does add to the 
"completeness" of the record in the sense that it shows a 
current psychiatric disorder and indicates that treatment for 
that condition started fairly soon after the veteran's 
discharge from the service.  In this regard, the final merits 
decision on this issue concluded that there was no evidence 
of record establishing a current psychiatric disorder, or its 
relationship to the veteran's active duty service.  Thus, the 
newly submitted evidence is material because it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of" the veteran's current acquired psychiatric 
disorder.  See Hodge, 155 F.3d at 1356.  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim and presuming its credibility, the Board concludes 
that new and material evidence sufficient to reopen the claim 
for service connection for an acquired psychiatric disorder 
has been submitted.  Thus, the Board reopens the claim for 
service connection for an acquired psychiatric disorder, and 
remands the claim below for further development.



ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened; to this extent, 
the appeal is allowed.


REMAND

The appellant contends that he is entitled to service 
connection for an acquired psychiatric disorder.  Although 
the claim for service connection for an acquired psychiatric 
disorder is now reopened, the Board finds that the case is 
not yet ready for final appellate review.  In Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), the Court held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the Federal Circuit's holding in Hodge, supra:  
VA must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc). 

In light of the Board's action reopening the veteran's claim, 
the RO must adjudicate the veteran's claim based on all of 
the evidence of record, both old and new.  Accordingly, this 
case is REMANDED to the RO for the following development:

1. The RO should determine whether the 
veteran's reopened claim for entitlement 
to service connection for an acquired 
psychiatric disorder is well grounded 
and, if so, adjudicate it on its merits, 
considering all of the evidence of 
record, both old and new.  

2.  If the claim is to be adjudicated on 
its merits, first the veteran should be 
asked to provide a list containing the 
names and addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for an acquired psychiatric 
disorder since his discharge from the 
service.  After securing the proper 
authorizations, the RO should attempt to 
obtain all of the records of treatment 
from all the sources listed by the 
appellant, which are not already on file.  
The Board is particularly interested in 
obtaining the complete records from the 
veteran's treatment/ hospitalizations 
from Bryce Hospital in Tuscaloosa, 
Alabama.  All information obtained should 
be made part of the file.

If deemed necessary by the RO, a medical 
opinion should be sought regarding the 
etiology of the veteran's current 
acquired psychiatric disorder and its 
relationship, if any, with the veteran's 
active duty service.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



